DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Addmited Prior Art; hereinafter AAPA in view of Thei et al. (US 2004/0253807 A1) and Yamada et al. (US 2016/0027891 A1) Regarding Claim 1, AAPA (Fig. 3) discloses a semiconductor device, comprising:
a substrate (1) formed of a wide-band-gap semiconductor material (silicon carbide) that has a band gap greater than that of silicon, the substrate (1) having a front surface and a back surface;
a deposit layer (2) formed of the wide-band-gap semiconductor material (silicon carbide) and having an impurity concentration lower (n-) than that of the substrate (1), the deposit layer (2) having a first side and a second side opposite to the first side, and being deposited on the front surface of the substrate (1) that is located on the second side (Fig.3);

a semiconductor layer (11) formed of the wide-band-gap semiconductor material (silicon carbide), disposed on a surface of the deposit layer (2)  on the first side and a surface of the semiconductor region (10) formed in the deposit layer, the semiconductor layer (11) having selectively disposed therein a first region (4), a second region (5) and a contact region;
a gate electrode (7) disposed, via a gate insulating film (6) , on the semiconductor layer (11) and the first region (12);
an interlayer insulating film (13) covering the gate electrode (7);
a source electrode (8) in contact with the contact region (5) and the second region (4);
a drain electrode (9) disposed on the back surface of the substrate (1) ;
a plating film (16) selectively disposed on the source electrode (8); and
a pin electrode (18) in contact with the plating film (16), wherein the substrate (1), the deposit layer (2), and the first (12) and second (4) regions formed in the semiconductor layer (11) are of a first conductivity type (n), the semiconductor region (10), the semiconductor layer (11) and the contact region (5) formed therein are of a second conductivity type (p), and
the source electrode (8) has 
a first titanium (Ti) film (21) and a metal film containing aluminum (Al) (24) sequentially formed on the interlayer insulating film (13), one (24) fully covering the other (21) and the first Ti film is in contact with the contact region (5)
to cover, and in direct contact with the interlayer insulating film and the first TiN film has a plurality of opening formed therein, through which the first Ti film is in contact with the contact region, the first TiN film completely separating the interlayer insulating film from the first Ti film.
Thei (Fig. 1B-1D)  discloses forming a first titanium (TiN) film, a first titanium (Ti) film , and a second TIN film, a second Ti Film (“TiN/Ti/TiN/Ti/TiN stack) and a metal film containing aluminum (Al) (“AlCu”) sequentially formed on the first TiN film (first TiN) , and the first TiN film is formed to cover, and in direct contact with an interlayer insulating film (14) and the first TiN film completely separating the interlayer insulating (14) film from the first Ti film (first Ti) for the purpose of having effective barrier layer at elevated temperatures to maintain an AlCu electrical resistance while providing for adequate electromigration resistance [0007].
Further, Thei discloses using Ti layer as a contacting layer to reduce a contact resistance, where the offsetting problem of Ti inter-diffusion will not present a problem [0016]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Tei such that a first titanium (TiN) film, a first titanium (Ti) film , and a second TIN film, a second Ti Film and a metal film containing aluminum (Al)  sequentially formed on the first TiN film, and the first TiN film is formed to cover, and in direct contact with the interlayer insulating film 
The Examiner notes that first titanium nitride must be removed somewhere on the device during device fabrication either by etching, lift off or dicing as it was not selectively grown.
AAPA in view of Thei does not explicitly disclose that the first TiN film is has a plurality of openings formed therein, through which the first Ti film is in contact with the contact region
Yamada (Fig. 1, 4) discloses a first TiN film (50p, a TiN) [0045] is has a plurality of openings formed therein, through which a first Ti film (71a) [0052] is in contact with a contact region, (16, 15) for the purpose of prevent the diffusion of the Al atoms entirely into interlayer insulating film [0030, 0045] and have a material having high adhesion to source electrode [0052].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Thei and Yamada such that the first TiN film is has a plurality of openings formed therein, through which the first Ti film is in contact with the contact region in order to prevent the diffusion of the Al atoms entirely into interlayer insulating film [0030, 0045] and have a material having high adhesion to source electrode [0052] and by removing the TiN layer over the contact region will result in better contact.  
Further, newly added limitation, “is selectively removed.” is considered to be product-by-process.
In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 3, AAPA in view of Thei and Yamada discloses semiconductor device according to claim 1, wherein the metal film containing Al (24) is any one of an Al-silicon (Si) film (“Al-Si film”), an Al-Cu (Copper) film, and an Al-Si-Cu film [page 4, lines 9-14].

Regarding Claim 5, AAPA in view of Thei and Yamada discloses the semiconductor device according claim 1, wherein the first region (12) is formed on the semiconductor region (10).

Regarding Claim 6, AAPA in view of Thei and Yamada discloses the semiconductor device according claim 1, wherein the pin electrode (18) is soldered (19) to the plating film (16).

Regarding Claim 7, AAPA (Fig. 3) discloses method of manufacturing a semiconductor device, comprising: 

forming, on a front surface of the substrate (1), a deposit layer (2) made of the wide-band-gap semiconductor material (silicon carbide), the deposit layer being of the first conductivity type (n) and having an impurity concentration lower (n vs n+) than that
of the substrate (1);
selectively forming, in the deposit layer (2) , a semiconductor region (10) of a second conductivity type (p);
forming, on a surface of the deposit layer (2), a semiconductor layer (11) of the second conductivity (p) formed of the wide-band-gap semiconductor material (silicon carbide);
selectively forming a first region (12) of the first conductivity type (n) in the semiconductor layer (11);
selectively forming a second region (4) of the first conductivity type (n) in the semiconductor layer (11);
selectively forming a contact region (5) of the second conductivity type in the semiconductor layer (11);
forming a gate electrode (7) on the semiconductor layer and the first region via a gate insulating film (6);
forming an interlayer insulating film (13/14) to cover the
gate electrode;

forming a drain electrode (9) on a back surface of the substrate;
selectively forming a plating film (16) on the source electrode (8); and
forming a pin electrode (18) in contact with the plating film (16).
AAPA does not explicitly disclose the first TiN film being selectively removed to have a plurality of openings therein, forming a first titanium (TiN) film, a first titanium (Ti) film , and a second TIN film, a second Ti Film and a metal film containing aluminum (Al)  sequentially on the first TiN film, one fully covering the other, the first Ti film being in contact with the contact region through the plurality of openings, a remaining portion of the first TiN film completely separating the interlayer insulating film from the first Ti film.
Thei (Fig. 1B-1D)  discloses forming a first titanium (TiN) film, a first titanium (Ti) film , and a second TIN film, a second Ti Film (“TiN/Ti/TiN/Ti/TiN stack) and a metal film containing aluminum (Al) (“AlCu”) sequentially on the first TiN film (first TiN), one fully covering the other, a portion of the first TiN film completely separating the interlayer insulating (14) film from the first Ti film (first Ti) for the purpose of having effective barrier layer at elevated temperatures to maintain an AlCu electrical resistance while providing for adequate electromigration resistance [0007].
Further, Thei discloses using Ti layer as a contacting layer to reduce a contact resistance, where the offsetting problem of Ti inter-diffusion will not present a problem [0016]

The Examiner notes that first titanium nitride must be removed somewhere on the device during device fabrication either by etching, lift off or dicing as it was not selectively grown.
AAPA in view of Thei does not explicitly disclose that the first TiN film being selectively removed to have a plurality of openings therein and the first Ti film being in contact with the contact region through the plurality of openings.
 Yamada (Fig. 1, 4) discloses the first TiN film (50p, a TiN) [0045] being selectively removed to have a plurality of openings (opening in 50p, a TiN) in therein and the first Ti film (71a) [0052] being in contact with the contact region (16, 15)  through the plurality of openings (opening in 50p, a TiN) and a portion of the first TiN film (50p, a TiN) completely separating the interlayer insulating (40) film from the first Ti film (71a) for the purpose of prevent the diffusion of the Al atoms entirely into interlayer insulating film [0030, 0045] and have a material having high adhesion to source electrode [0052].


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Thei and Yamada such that that the first TiN film being selectively removed to have a plurality of openings therein and the first Ti film being in contact with the contact region through the plurality of openings and a portion of the first TiN film completely separating the interlayer insulating film from the first Ti film (first Ti)  in order to prevent the diffusion of the Al atoms entirely into interlayer insulating film [0030, 0045] and have a material having high adhesion to source electrode [0052] and by removing the TiN layer over the contact region will result in better contact.  

Regarding Claim 8, AAPA in view of Thei and Yamada discloses the method of claim 7, wherein the first region (AAPA 12) is formed on the semiconductor region (AAPA 10).

Regarding Claim 9, AAPA in view of Thei and Yamada discloses the method of claim 7, wherein forming the pin electrode (18) includes soldering (19) the pin electrode to the plating film (16).

Regarding Claim 17, AAPA in view of Thei and Yamada discloses the semiconductor device according to claim 1, wherein the first TiN film (50a) is selectively removed to thereby expose and the contact region (15, 16).

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 18, AAPA in view of Moon and Saito discloses the method of claim 7, wherein the first TiN film (11 Saito) is selectively removed to thereby expose tand the contact region (AAPA 5, Saito 5, 6).




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891